Title: From John Adams to François Adriaan Van der Kemp, 5 February 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Feb. 5th. 1816

Your favours of November and January have not been acknowledged. The Politiques de Pous les Cabinets, I once had but have lost. Of the other Books I know nothing; and it is too late for me, ever to know any thing, concerning, “An infernal Spirit, which has Evil for its Good,” I can Say Nothing, but advise you to read Beausobres Manicheism, and Hugh Farmers Demons.
My Grandsons are at an Academy: but never to go to any University but Harvard Colledge.
I know nothing of the Circumstances of Col. Smiths Election, or Reprobation.
We have had enough of Hurricane and Influenza but they deserve no recollection in comparison with other things
Of Mrs Adams’s Letters and mine, the World must judge as it pleases. I know not, Who are “The Livery of London.”
I fear, but know not, that Wheelock has fallen a Sacrifice to Sacerdotal Intrigue
Now for your Letter of Jan. 9. “Otium cum dignitate” has nothing to do with me. I never was more encumbered with Business; and that at time, when I am incapable of doing any.
Noting with regret your loss of Touilman, I must hint at my losses. Dr Tufts at 84, Dr Lothrop at 76, and Dr. Holten at 77, three of my oldest Friends departed, within a few days of each other.
J. Q. A. Shared with his Colleagues, in Studies, Labours Compositions and Results, and that is enough for him. Oh! Decatur! Oh! Holland! Oh! France! Oh! Spain! Oh! Naples! Oh! South America! Oh! North America! Oh! all the World! Churchills Tragick. Oh, and more tragic Ah! is all I can say.
Stockdale printed a Second Edition in London of the “Defence” and placed before it a Bastard Title, “Adams’s History of Republicks”
Mrs Adams when she getts well must inform you about Hannah Moore. I know nothing about her.
Montaigne and Boethius had Some Glimmerings of Revolutionary Revelations; but Robespierre, Bonaparte and the present Bourbons of France, Spain and Naples forbid me to recollect any thing about them.
Prosperity to all usefull Canals: but they have cost me too dear, to think much more about them.
Farewell! Let Us go to Sleep in peace! And as you say “Be it so.”

John Adams
P.S. I have got hold of Baron De Grim. I must live 20 years to read him and nobody here can read him to me. I have read D’Israelis Wars and Woes of Authors. How encouraging is the Pursuit of Science and Letters?

